Case: 17-15228   Date Filed: 03/25/2020   Page: 1 of 5



                                                        [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                                No. 17-15228
                            Non-Argument Calendar
                          ________________________

                   D.C. Docket No. 5:16-cv-00044-LGW-RSB



KASIM GANDY,

                                                Plaintiff,

WASEEM DAKER,

                                                Interested Party - Appellant,

versus

HOMER BRYSON, et al,

                                                 Defendants,

WARDEN, WARE STATE PRISON,
NATHAN BROOKS,
Tier II Program Unit Manager Ware State Prison,
in his official capacity,
WILLIAM STEEDLY,
Lt of Administrative Segregation Ware State Prison,
in his official capacity,
KIMBERLY LOWE,
Correctional Counselor Ware State Prison,
in her official capacity,
              Case: 17-15228     Date Filed: 03/25/2020   Page: 2 of 5



COX,
Tier II Program Unit Manager Ware State Prison,
in his/her official capacity,


                                                  Defendants - Appellees.

                           ________________________

                   Appeal from the United States District Court
                      for the Southern District of Georgia
                         ________________________

                                 (March 25, 2020)

Before JORDAN, LAGOA, and HULL, Circuit Judges.

PER CURIAM:

      Waseem Daker, a state prisoner proceeding pro se and in forma pauperis,

appeals from the district court’s denial of his motion for reconsideration of the

magistrate judge’s order denying his motion to intervene in another inmate’s civil

rights action. He argues that he meets all the requirements for intervention as of

right under Rule 24, and that the Prison Litigation Reform Act does not prohibit him

from intervening into another inmate’s case without paying the full filing fee.

      We review questions of jurisdiction de novo. See Williams v. Chatman, 510
F.3d 1290, 1293 (11th Cir. 2007). We review the denial of a Rule 59(e) motion for

abuse of discretion. See Lambert v. Fulton Cly., Ga., 253 F.3d 588, 598 (11th Cir.

2001). Unsuccessful motions to intervene as of right under Rule 24(a) are reviewed

de novo. See Walters v. City of Atlanta, 803 F.2d 1135, 1150 n.16 (11th Cir. 1986).

                                          2
               Case: 17-15228      Date Filed: 03/25/2020   Page: 3 of 5



Further, “[t]he district court’s interpretation of the PLRA is a statutory finding and

constitutes a question of law, which is reviewed de novo.” Hubbard v. Haley, 262
F.3d 1194, 1196 (11th Cir. 2001).

      The denial of a motion to intervene is generally not considered a final

appealable order over which we have jurisdiction. See Fed. Say. & Loan Ins. Corp.

v. Falls Chase Special Taxing Dist., 983 F.2d 211, 214 (11th Cir. 1993). However,

jurisdiction to review such an order is created under our “‘anomalous rule’ which

grants provisional jurisdiction to determine whether the district court erroneously

concluded that the appellant was not entitled to intervene under Rule 24.” Id.

(quotation marks omitted). Thus, if we determine that the district court correctly

ruled on the petition to intervene, then we do not have jurisdiction to address the

district court’s ruling. See id.

      A party seeking to intervene as of right under Rule 24 must show that: (1) his

motion to intervene is timely; (2) “he has an interest relating to the property or

transaction which is the subject of the action”; (3) the disposition of the action may

impede or impair his ability to protect that interest; and (4) his interest is not

represented adequately by the existing parties to the suit. Chiles v. Thornburgh, 865
F.2d 1197, 1213 (11th Cir. 1989); see also Fed. R. Civ. P. 24(a)(2). “If he establishes

each of the four requirements, the district court must allow him to intervene.” Chiles,
865 F.2d at 1213.


                                           3
               Case: 17-15228     Date Filed: 03/25/2020    Page: 4 of 5



      The PLRA provides that “if a prisoner brings a civil action or files an appeal

in forma pauperis, the prisoner shall be required to pay the full amount of a filing

fee.” 28 U.S.C. § 1915(b)(1).

      In Hubbard, the plaintiff and 17 other state prisoners filed a pro se civil rights

action against several prison officials. See 262 F.3d at 1195. The district court

dismissed the case, finding that each plaintiff had to file a separate complaint and

pay a separate filing fee. See id. We held that, in the context of joinder under Rule

20, the PLRA clearly and unambiguously requires that “if a prisoner brings a civil

action or files an appeal in forma pauperis, the prisoner shall be required to pay the

full amount of a filing fee.” Id. at 1197 (quotation marks omitted). Additionally,

we determined that the Congressional purpose in promulgating the PLRA—to deter

frivolous civil actions brought by prisoners by requiring each individual to pay the

full filing fee—supported an interpretation that each prisoner in this case pay the full

filing fee. See id. at 1197-98. We further held that the PLRA repealed the Rules

Enabling Act, as expressed in Rule 20, to the extent that it conflicted with the PLRA.

See id. at 1198 (citing Mitchell v. Farcass, 112 F.3d 1483, 1489 (11th Cir. 1997) (“A

statute passed after the effective date of a federal rule repeals the rule to the extent

that it actually conflicts.”). Accordingly, we held that, “[b]ecause the plain language

of the PLRA requires that each prisoner proceeding IFP pay the full filing fee,” the

district court had properly dismissed the multi-plaintiff action. Id.


                                           4
              Case: 17-15228     Date Filed: 03/25/2020   Page: 5 of 5



      Although Hubbard involves joinder rather than intervention, its reasoning

applies here. We agree with the district courts in our circuit which have so held.

See, e.g., Daker v. Wetherington, 469 F. Supp. 2d 1231, 1234–36 (N.D. Ga. 2007);

Smith v. Fla. Dept. of Corrections, 2015 WL 500166, *2 (S.D. Fla. Feb. 4, 2015).

We therefore conclude that the district court correctly denied (1) Mr. Daker’s motion

to intervene, and (2) Mr. Daker’s motion for reconsideration. As a result, we do not

have jurisdiction over the appeal. See Falls Chase, 983 F.2d at 214.

      APPEAL DISMISSED.




                                         5